          Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF OKLAHOMA

1.   KAYLA J. LOVELADY,                   )
                                          )
          Plaintiff,                      )
                                          )
                                                        CIV-20-1169-G
v.                                        )   Case No. ______________________
                                          )
1.   PRIME INDUSTRIAL                     )
     RECRUITERS, INC., d/b/a              )
     ELITE WORKFORCE                      )
     MANAGEMENT,                          )
                                          )   JURY TRIAL DEMANDED
          Defendant.                      )   ATTORNEY LIEN CLAIMED

                                COMPLAINT

     Plaintiff Kayla J. Lovelady, through her counsel of record, Stockton

Talbert, respectfully files her Complaint against Defendant Prime Industrial

Recruiters, Inc., d/b/a Elite Workforce Management.

                                 The Parties

     1.      Plaintiff Kayla J. Lovelady (“Plaintiff” or “Lovelady”) is a

resident of Oklahoma.

     2.      Defendant Prime Industrial Recruiters, Inc. (“Defendant” or

“Prime”) is a domestic for-profit business corporation that conducts business

in Oklahoma and does business as Elite Workforce Management.

     3.      Prime was Lovelady’s employer and employed more than 50

employees at the time of her discharge.
            Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 2 of 13




                             Jurisdiction & Venue

      4.      This civil action arises out of Lovelady’s former employment with

Prime and is based on the following claims: (1) pregnancy discrimination,

harassment, and/or retaliation under Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e-2(a), 2000e-3(a), 2000e(k); and (2) interference

with and/or retaliation for the use or attempted use of medical leave under the

Family and Medical Leave Act, 29 U.S.C. § 2615.

      5.      This Court has federal question jurisdiction under 28 U.S.C. §

1331, 42 U.S.C. § 2000e-5(f)(1), and/or 29 U.S.C. § 2617(a)(2).

      6.      Venue is proper in this Court under 28 U.S.C. § 1391(b), 42 U.S.C

§ 2000e-5(f)(3), and/or 29 U.S.C. § 2617(a)(2).

      7.      Prime conducted business in and can be served in Canadian

County, Oklahoma.

      8.      Lovelady worked for Prime in Canadian County, Oklahoma.

      9.      Lovelady exhausted her administrative remedies with the Equal

Employment Opportunity Commission (“EEOC”) before filing this action.

      10.     Lovelady submitted a Charge of Discrimination to the EEOC for

Prime and Elite on or about April 9, 2019, which was assigned Charge No. 564-

2018-01265.

      11.     The EEOC issued a Dismissal and Notice of Rights letter dated

August 21, 2020.

                                           2
           Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 3 of 13




     12.     Lovelady files this action within ninety (90) days of the date of the

EEOC’s Dismissal and Notice of Rights letter.

     13.     All conditions precedent to filing this action have occurred or have

been performed.

                           Statement of the Claim

     14.     Lovelady was employed as a full-time manager by Prime, a staffing

agency that operates under Elite, beginning in or around June 2016.

     15.     After approximately one year of continuous employment, Lovelady

was promoted to the position of On-Site Manager and was given a pay raise.

     16.     Lovelady was qualified for her positions with Prime.

     17.     On or about February 28, 2018, Lovelady informed Joy Moody

(“Moody”), a Vice President, that she was pregnant.

     18.     Shortly after Lovelady disclosed her pregnancy, Prime began a

concerted campaign to discriminate and harass Lovelady because of her

pregnancy and to prevent her use of medical leave, which was carried out by

Moody and others.

     19.     This campaign was a distinct, unmistakable, and immediate

departure from Prime’s more favorable treatment of Lovelady before she

disclosed her pregnancy.

     20.     Prime engaged in this discriminatory and harassing conduct to

force Lovelady from her job before her pregnancy impacted its business

                                           3
            Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 4 of 13




operations     and    before   Lovelady   required   medical   leave   or   other

accommodations in her employment because of her pregnancy.

      21.     Prime’s conducted was designed to cause Lovelady to quit her job

or to act in a manner that would give Prime a pretext to discharge her.

      22.     Lovelady endured this discriminatory and harassing treatment

while pregnant, causing her to suffer emotional distress.

      23.     Among other things, Prime intentionally removed tasks and other

work assignments from Lovelady after she disclosed her pregnancy, excluded

Lovelady from meetings even though they involved her typical work

assignments, and purposefully withheld information from Lovelady so that she

would not have the information she needed to do her job.

      24.     Prime also held Lovelady to a higher standard than other similarly

situated employees who were not pregnant, upon information and belief.

      25.     Prime moved Lovelady’s desk away from others to an isolated and

secluded area to force her to work in an undesirable environment.

      26.     Prime also physically moved work items that Lovelady used and

had already organized, including paperwork, a table, a phone, chairs, and other

tools she needed to properly do her job, to force her to physically move those

items back and bend over to pick things up off the floor while she was pregnant.

      27.     After Lovelady disclosed her pregnancy, Derrelyn Shertbet

(“Shertbet”), an Office Manager, began calling Lovelady derogatory names,

                                           4
            Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 5 of 13




made negative comments about her family members to provoke Lovelady to

respond angrily, made threats against her, and lied to and about her among

other employees.

      28.     Moody and Shertbet also enticed Lovelady to violate policies and

procedures, so that Lovelady could be accused of not following proper protocol.

      29.     Moody had witnessed some of Sherbet’s name-calling and cursing

at Lovelady and condoned it by laughing without taking any steps to stop it

from happening.

      30.     Lovelady complained to Moody and Shertbet numerous times,

seeking to informally resolve the disparate treatment.

      31.     Lovelady discussed with both Moody and Shertbet the harassing

and hostile treatment, including Shertbet’s name-calling, aggressive behavior,

request for Lovelady to violate policy or procedure, and the overall

discrimination and harassment due to her pregnancy.

      32.     Lovelady also complained to Moody and Shertbet that the

discrimination and harassment was negatively affecting her and her unborn

child’s well-being.

      33.     Moody did not take any action to stop the discriminatory and

harassing conduct, which continued after her complaints.




                                           5
           Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 6 of 13




     34.     In response to one of Lovelady’s complaints, for example, Moody

told Lovelady to lose her attitude and redirected the conversation away from

her complaint without addressing her concerns.

     35.     Lovelady endured this treatment on a constant basis for more than

a month.

     36.     On or about April 9, 2018, Lovelady fainted and had to be taken to

the emergency room because of pregnancy complications.

     37.     While at the hospital, Lovelady was seen by emergency room

doctors, her OBGYN, her primary care physician, and a neurologist, among

other medical providers.

     38.     Lovelady was placed on bed rest for one week and worked from

home because of her pregnancy complications.

     39.     Shortly after she was taken to the emergency room, however,

Moody instructed Lovelady to turn in her work laptop so that Lovelady could

no longer work from home.

     40.     On or about April 12, 2018, Lovelady turned in her work laptop.

     41.     On or about April 15, 2018, Lovelady complained in writing to

Chris Rawlings (“Rawlings”), Prime’s founder and Chief Executive Officer,

that she was being subjected to discrimination and harassment in the

workplace because of her pregnancy.

     42.     Rawlings did not remedy the hostile work environment.

                                          6
            Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 7 of 13




      43.     Instead, on April 15, 2018, Rawlings retaliated against Lovelady

by discharging her, just hours after Lovelady’s complaint.

      44.     Prime claimed that that it discharged Lovelady because she

destroyed her work laptop.

      45.     Lovelady did not destroy her work laptop as Prime alleged.

      46.     Prime’s claimed basis for discharging Lovelady was a pretext for

unlawful discrimination and/or retaliation.

      47.     Lovelady was discharged because of her pregnancy, use of medical

leave because of her pregnancy, need for medical leave because of her

pregnancy, and in retaliation for her prior complaints.

      48.     By discharging Lovelady, Prime interfered with and/or retaliated

against Lovelady’s use or attempted use of medical leave due to pregnancy

complications.

      49.     Lovelady suffered damages because of Prime’s conduct, including

lost wages, emotional distress, and/or other damages.

        Pregnancy Discrimination, Harassment, & Retaliation
              Title VII of the Civil Rights Act of 1964

      50.     Lovelady    asserts   claims       against   Prime   for   pregnancy

discrimination, harassment, and retaliation under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e-2(a), 2000e-3(a), 2000e(k).




                                             7
             Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 8 of 13




       51.     Prime discriminated against Lovelady because of her pregnancy

by treating her differently after she disclosed her pregnancy, refusing to

accommodate her need for medical leave because of her pregnancy, retaliating

against Lovelady for using medical leave because of her pregnancy, and

discharging Lovelady because of her pregnancy.

       52.     Prime harassed and created a hostile work environment for

Lovelady because of her pregnancy by engaging in the conduct described above.

       53.     Lovelady did not welcome the harassment and opposed it before

her discharge.

       54.     The harassment and/or hostile work environment directed toward

Lovelady was severe, pervasive, frequent, persistent, demeaning, unrelenting,

open, obvious, and altered the terms and conditions of Lovelady’s employment,

culminating in her discharge.

       55.     Prime had actual knowledge of the harassment and/or hostile work

environment Lovelady was forced to endure but did not take reasonable steps

to stop it.

       56.     Prime knew or should have known about the harassment and/or

hostile work environment Lovelady endured but failed to take prompt and

remedial measures to correct it, culminated in Lovelady’s discharge.

       57.     Prime retaliated Lovelady because of her pregnancy, medical

leave, and complaints, which resulted in her discharge.

                                            8
            Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 9 of 13




      58.     The discrimination, harassment, and retaliation of Lovelady was

directed and condoned by Prime’s senior executives, including Rawlings and

Moody.

      59.     Prime knew or should have known that Lovelady was protected

against pregnancy discrimination in her employment by Title VII of the Civil

Rights Act of 1964.

      60.     Prime had more than 15 employees when it discharged Lovelady.

      61.     Lovelady was an “employee” as defined by Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e(f).

      62.     Prime is an “employer” as defined by Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e(b).

      63.     Lovelady was a member of a protected class because she is a female

who was pregnant.

      64.      Lovelady was qualified to work for Prime at the time of her

discharge.

      65.     Lovelady suffered an adverse employment action when she was

discharged.

      66.     Lovelady’s discharge was pretextual because it was based on

falsehoods, distortions, and is otherwise unworthy of belief because Lovelady

did not destroy her work laptop.



                                            9
        Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 10 of 13




      67.   Lovelady engaged in protected activity in her employment when

she complained to Rawlings on or about April 15, 2018.

      68.   Lovelady was discharged the same day as her complaint to

Rawlings.

      69.   As damages, Lovelady has suffered lost earnings, past and future,

emotional distress, and/or other actual and compensatory damages.

      70.   Lovelady is entitled to punitive damages because Prime acted

intentionally, willfully, wantonly, or in reckless disregard of Lovelady’s rights.

      71.   Lovelady also seeks to recover attorneys’ fees, costs, prejudgment

interest, post-judgment interest, and all other relief allowed by law or equity.

              Interference & Retaliation for Medical Leave
                     Family and Medical Leave Act

      72.   Lovelady asserts claims for interference with and retaliation for

her use or attempted use of medical leave under the Family and Medical Leave

Act, 29 U.S.C. § 2615.

      73.   Prime interfered with Lovelady’s rights under the Family and

Medical Leave Act by refusing her request to work from home using the work

laptop and discharging her to prevent her from using or attempting to use

medical leave during her pregnancy.

      74.   Prime retaliated against Lovelady for exercising or attempting to

exercise her rights under the Family and Medical Leave Act after she sought


                                          10
        Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 11 of 13




and received emergency medical treatment for pregnancy complications at a

hospital in or around April 2018 by discharging her.

      75.     Lovelady was protected by the Family and Medical Leave Act

during the last month of her employment.

      76.     Lovelady was an eligible employee under the Family and Medical

Leave Act because she was employed for more than 12 months before her use

or need for medical leave and worked for at least 1,250 hours in the 12 months

before her use or need for medical leave in or around April 2018.

      77.     Prime was an “employer” as defined by the Family and Medical

Leave Act, 29 U.S.C. § 2611(4).

      78.     Prime had more than 50 employees within a 75-mile radius of

Lovelady’s work site at the time she took emergency medical leave in or around

April 2018.

      79.     Lovelady’s pregnancy complications constituted a “serious health

condition” under the Family and Medial Leave Act, 42 U.S.C. § 2611(11).

      80.     Prime committed willfull violations of the Family and Medical

Leave Act, 29 U.S.C. § 2617(c)(2) because it engaged in intentional conduct at

the direction of Prime’s most senior executives to deprive Lovelady of her

federally-protected rights for malicious reasons that disregarded Lovelady’s

pregnancy and the wellbeing of her unborn child.



                                         11
        Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 12 of 13




      81.   Prime engaged in a concerted campaign to deprive Lovelady of her

rights by interfering with her need for medical leave and retaliating against

her use or attempted use of medical leave when it knew or should have known

its conduct was prohibited by the Family and Medical Leave Act.

      82.   Prime acted with reckless disregard of Lovelady’s rights when it

knew or should have known its conduct was prohibited by the Family and

Medical Leave Act.

      83.   Prime’s interference and retaliation of Lovelady’s rights was

committed with intentional discriminatory and/or retaliatory intent and was

persistent, demeaning, unrelenting, open, obvious, and designed to unlawfully

violate Lovelady’s rights.

      84.   As damages, Lovelady seeks lost wages, liquidated damages,

interest, attorney’s fees, costs, reinstatement, and/or all other legal or

equitable relief allowed by the Family and Medical Leave Act.

      WHEREFORE, Plaintiff Kayla J. Lovelady prays the Court enter final

judgment against Defendant Prime Industrial Recruiters, Inc., doing business

as Elite Workforce Management and award actual damages, lost wages (past

and future), emotional distress damages, liquidated damages, punitive

damages, attorney’s fees, costs, prejudgment interest, post-judgment interest,

and all other relief allow by law or equity.



                                          12
Case 5:20-cv-01169-G Document 1 Filed 11/19/20 Page 13 of 13




                           Respectfully submitted,

                           KAYLA J. LOVELADY,
                           Plaintiff, by and through:

                           ____________________________________
                           Joshua Stockton, OBA # 21833
                           Laura Talbert, OBA # 32670
                           STOCKTON TALBERT, PLLC
                           1127 NW 14th Street
                           Oklahoma City, OK 73106
                           Phone: (405) 225.1200
                           Email: jstockton@stocktontalbert.com
                           Email: ltalbert@stocktontalbert.com
                           ATTORNEYS FOR PLAINTIFF




                               13
